Case 5:16-cv-10444-JEL-MKM ECF No. 725, PageID.20220 Filed 01/09/19 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 In Re Flint Water Cases,                                    No. 5:16-cv-10444-JEL-MKM
                                                             (consolidated)

                                                             Hon. Judith E. Levy

                                                             Mag. Mona K. Majzoub


 Alexander, et al.,                                          No. 5:16-cv-13421-JEL-MKM
                 Plaintiffs
 v.
 City of Flint, et al.,
                 Defendants




                          EX PARTE MOTION TO WITHDRAW


        Shawntane Williams of Williams & Associates Law Firm, PLLC, hereby moves to

 withdraw as counsel of record for the Alexander, et al Plaintiffs in this case because she is no

 longer assisting lead counsel Herbert Sanders of The Sanders Law Firm, PC. in this case.

 Withdrawal will not materially affect the Plaintiffs, because they have and will continue to be

 represented by Herbert Sanders of The Sanders Law Firm, PC and the other attorneys who have

 appeared on their behalf.




                                                  1
Case 5:16-cv-10444-JEL-MKM ECF No. 725, PageID.20221 Filed 01/09/19 Page 2 of 3




        Mrs. Williams respectfully requests that a text-only order be entered regarding this

 withdrawal.



 Respectfully submitted,




 Dated: January 9, 2019                              Williams & Associates Law Firm, PLLC

                                                     By: /s/ Shawntane Williams (P72828)
                                                     1985 W. Big Beaver, Suite 300
                                                     Troy, MI 48084
                                                     (248) 436-2667
                                                     sw@williamspllc.com




                                                 2
Case 5:16-cv-10444-JEL-MKM ECF No. 725, PageID.20222 Filed 01/09/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE



        I hereby certify that on January 9, 2019, I electronically filed the foregoing pleading

 using the ECF system which will send notification of such filing to all counsels of record.




 Dated: January 9, 2019                               Williams & Associates Law Firm, PLLC

                                                      By: /s/ Shawntane Williams (P72828)
                                                      1985 W. Big Beaver, Suite 300
                                                      Troy, MI 48084
                                                      (248) 436-2667
                                                      sw@williamspllc.com




                                                  3
